Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 10/12/2022 in which claims 1-4, 8-18, 20-21, 23-24 are pending.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Response to Arguments
4. 	Applicant’s arguments, see pages 9-13, filed 10/12/2022, with respect to the rejections of claims have been fully considered  and amended claims are moot in view of new grounds of rejection by relying on the teachings of Wahba et al. (US 9,934,625 B1).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1-2, 8-16, 20-21, 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over Marlow et al. (US 10,937,103 B1)  in view of Buentello et al. (US 10,977,881 B1)  and Wahba et al. (US 9,934,625 B1).

 	Regarding claim 1, Marlow discloses a computer-implemented method (Col 3 lines 14-20 & Fig. 3 teaches the method), comprising: obtaining, by a monitoring system that is configured to monitor a property and from a vehicle automation hub configured to communicate with a computer system of a vehicle associated with the property (col 5 lines 24-40 & Fig. 1 teaches Telematics device 113 may be configured to receive vehicle performance and/or operational data and environmental conditions data , telematics device 113 may include an on-board diagnostic (OBD) device adapter and may be connected to an OBD port of the vehicle 110 through which on-board computer 115 may be configured to transmit data to telematics device 113, Fig. 4 & Col 15 lines 22-40 teaches The accident assessment computing device 401 may operate in a networked environment 400 supporting connections to one or more remote computers, such as terminals/devices 441 and 451. Accident assessment computing device 401, and related terminals/devices 441 and 451, may include devices installed in vehicles and homes, mobile devices that may travel within vehicles and may be situated in homes), vehicle data that indicates an attribute of the vehicle (Col 10 lines 25-43 teaches vehicle 110 may transmit vehicle operational data to accident assessment server 130,  vehicle operational data (e.g., velocity, rates of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like); determining, based on the vehicle data, a first condition of the vehicle at a first time (Col 9 lines 39-43 teaches the accident assessment module 133b may have further instructions that direct and/or cause accident assessment server 130 to identify, based on the received vehicle  operational data, whether vehicle  110 has been involved in an accident, col 11 lines 1-10 & Fig. 2A  teaches accident assessment server 130 may receive vehicle operational data indicating that vehicle 110 has decelerated from 45 mph to 0 mph with high rotational velocity (e.g., swerving) and air bag deployment. Such data, when analyzed by the accident assessment module 133b of accident assessment server 130, may indicate that vehicle 110 has been involved in an accident). 
 	Marlow does not explicitly disclose obtaining, at a first data transfer rate and by a monitoring system when the vehicle is in a normal use mode, accessing a set of rules including a first rule indicating a vehicle condition, a timeframe of applicability, and one or more actions, wherein the one or more actions include transmitting, from the vehicle automation hub and to the monitoring system, additional vehicle data at a second data transfer rate, the second data transfer rate being higher than the first data transfer rate; selecting, from the set of rules, the first rule in response to determining that the first condition of the vehicle  satisfies the vehicle condition indicated by the first rule and that  the first time satisfies the timeframe of applicability indicated by the first rule; and transmitting, to the vehicle automation hub, an instruction to cause the vehicle automation hub to adjust  a configuration of one or more components of the vehicle. However, Buentello discloses accessing a set of rules including a first rule indicating a vehicle condition, a timeframe of applicability, and one or more actions (Col 6 lines 54- Col 7 line 21  teaches analysis computing device 110  the which execute analysis module(s) 112 which include a rules engine 114 that applies a set of rule(s) 128 to the sensor data 108 to determine action(s) 116 to be performed. The rule(s)  126 may also indicate conditions under which action(s) 116 can be performed , Col 8 lines 17-26 teaches rules(s) 126 can set parameters for damage amounts and indicate whether action(s) 116 can be performed automatically for a cost within a certain range.  Rules(s) 126 may also specify the action(s) 116 to be performed, and whether such action(s) 116 can be performed automatically, based on other parameters such as location of the vehicle, time   of day, day of the week, and so forth. For example, automated maintenance action(s) 116 may be permitted between 8:00 a.m. and 6:00 p.m., but authorization can be sought outside that range of times ); selecting, from the set of rules, the first rule in response to determining that the first condition of the vehicle  satisfies the vehicle condition indicated by the first rule ( Col 10 lines 50-67 & Fig. 2  teaches of rule   set 126 for determining actions 116, according to implementations of the present disclosure. As shown in the example of FIG. 2, the rule (s)   126 may include any suitable number of rule.   Each rule  may specify one or more conditions 202, and one or more action(s) 204 to be performed if such condition(s) 202 are satisfied. Col 8 lines 17-26 teaches rule(s) 126 specify actions to be performed automatically based on other parameters such as time of the day); and transmitting, to the vehicle automation hub, an instruction to cause the vehicle automation hub to adjust  a configuration of one or more components of the vehicle (Figs. 1, 2, 3 & Col 7 lines 15-21,  teaches of actions(s) 116  action(s) 116 may include sending a communication over one or more networks to instruct an autonomous, or semi-autonomous repair vehicle to travel to the location of the vehicle to automatically initiate a repair of damaged components, and/or to automatically transport maintenance personnel to the vehicle to perform the repair, Col 7 line 63- col 8 line in-vehicle device 104 can send the sensor data 108 to the analysis computing device(s) 110, which analyze the data, identify the problem, and (e.g., automatically) perform an action 116 to correct the issue, such as dispatching maintenance personnel to the location of the vehicle 102 (e.g., as indicated in the sensor data 108) to put air in the tire, examine the tire for damage, replace the tire, and so forth.  Actions may also include determining the covered loss under an insurance policy and (e.g., automatically) initiating a claim for damage following an accident or other incident. Action(s) may also include identifying and contacting a repair shop to handle repairs to the vehicle. In some instances, the system may negotiate for repair cost, on behalf of the user, with repair shops (e.g., to get the best possible deal for the user). Col 10 lines 50-55 teaches and one or more action(s) 204 to be performed if such condition(s) 202 are satisfied). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow with the method for determining and performing actions associated with a vehicle based on an analysis of sensor data that describes a state of components of the vehicle of Buentello in order to provide a system in which automated concierge service to assist the user in maintaining the vehicle.
 	Marlow in view of Buentello does not explicitly disclose obtaining, at a first data transfer rate and by a monitoring system when the vehicle is in a normal use mode, wherein the one or more actions include transmitting, from the vehicle automation hub and to the monitoring system, additional vehicle data at a second data transfer rate, the second data transfer rate being higher than the first data transfer rate. However Wahba discloses disclose obtaining, at a first data transfer rate and by a monitoring system when the vehicle is in a normal use mode, wherein the one or more actions include transmitting, from the vehicle automation hub and to the monitoring system, additional vehicle data at a second data transfer rate, the second data transfer rate being higher than the first data transfer rate; (Col 15  lines 60-65 teaches sensor and location data can be sent to system 100 at a given transmission rate   that can be varied based on the occurrence of certain events or conditions. For example, the transmission rate   (or data rate  may be increased) if sampled sensor data suddenly changes in a manner that is consistent with a vehicle collision event & col 16 lines 16-35 further teaches the local monitoring logic 116 may detect an event that signifies a potential vehicle collision based on the sensor data and/or location data. As a response, one or both of the transmitting rate and the sampling rate can be overridden, prompting the provider device 102 and/or the service application 106 to send data to the remote servers of the system 100 at a different time from what would be expected based on the transmitting rate. After the system 100 detects a potential vehicle collision, the provider device 102 and/or the service application 106 can transmit the sensor data after a shortened period of time (e.g., after 5-15 seconds) instead of waiting a full iteration of the transmitting rate (e.g., 30 seconds). In other examples, the provider device 102 and/or the service application 106 can immediately transmit data to the remote servers of the system 100 after detecting an event that is determined to be a potential vehicle collision event). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow in view of Buentello with the method of transmit data increases based on the detection of event that signifies potential vehicle collision of Wahba in order to provide a system in which the  immediate response can further human safety, while minimizing the negative impact from vehicle collisions.
	Regarding claim 2,  Marlow in view of Buentello and Wahba discloses the method of claim 1: Marlow further discloses wherein the vehicle data that indicates the attribute of the vehicle comprises: braking data indicating a hard braking event; and acceleration data indicating a rapid deceleration  (Col 10 lines 25-44 & Fig. 2A teaches vehicle operational data may include all of the items of the vehicle operational data listed above, or a portion of the vehicle operational data (e.g., velocity, 1s of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like). The data indicating that the vehicle was involved in the accident includes one or more of an indication of airbag deployment, an indication of vehicle impact, a deceleration value above a first predetermined threshold, and/or a braking force value above a second predetermined threshold); wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises: determining, based on the braking data and the acceleration data, that the vehicle has likely experienced a collision (Col 10 lines 25-43 teaches of the data indicating that the vehicle  was involved in the accident  includes one or more of an indication of a deceleration  value above a first predetermined threshold, and/or a braking  force value above a second predetermined threshold).
 	Marlow in view of Wahba does not explicitly disclose and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle comprises an instruction to activate a camera in the vehicle. However, Buentello discloses and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle comprises an instruction to activate a camera in the vehicle ( col 3 lines 39-45 teaches response action(s) may include sending a communication to request that a fixed camera take pictures and gather data regarding the vehicle and its surroundings, and so forth). Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Marlow further discloses the method, wherein the vehicle automation hub is configured to communicate with the computer system of the vehicle through an on-board diagnostic port (col 5 lines 30-35 teaches Telematics device 113 may include an on-board diagnostic (OBD) device adapter and may be connected to an OBD port of the vehicle 110 through which on-board computer 115 may be configured to transmit data to telematics device 113).

 	Regarding claim 9, Marlow further discloses the method, wherein the vehicle data comprises data indicating at least one of a location, speed, acceleration, braking data, fuel level, oil level, engine condition, ignition condition, or required maintenance of the vehicle (col 4 lines 30-34 teaches sensors 111 may detect, store, and transmit data corresponding to the vehicle's speed, rates of acceleration and/or deceleration, braking, swerving, and the like, Col 10 lines 35-40 teaches vehicle operational data (e.g., velocity, rates of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like).  

 	Regarding claim 10, Marlow further discloses the method, wherein the attribute of the vehicle comprises data indicating an event related to the vehicle (Col 10 lines 25-43 teaches of the data indicating that the vehicle was involved in the accident includes one or more of an indication of a deceleration value above a first predetermined threshold, and/or a braking force value above a second predetermined threshold).

 	Regarding claim 11, Marlow further discloses the method, wherein the event related to the vehicle comprises at least one of a hard braking event, a rapid deceleration event, or an airbag deployment event (Col 10 lines 25-44 & Fig. 2A teaches vehicle operational data may include all of the items of the vehicle operational data listed above, or a portion of the vehicle operational data (e.g., velocity, rates of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like). The data indicating that the vehicle was involved in the accident includes one or more of an indication of airbag deployment, an indication of vehicle impact, a deceleration value above a first predetermined threshold, and/or a braking force value above a second predetermined threshold).

 	Regarding claim 12, Marlow further discloses the method, wherein the vehicle automation hub is configured to communicate with one or more sensors installed at the vehicle (Col 4 lines 65- col 5 line 2 teaches vehicle sensors 111 may be configured to independently transmit the above-mentioned data to one or more computing devices and/or systems including telematics device 113).

 	Regarding claim 13, Marlow further discloses the method, wherein the one or more sensors installed at the vehicle comprise at least one of an accelerometer, a camera, a microphone, or a GPS receiver (Col 4 lines 30-35 teaches sensors 111 may detect, store, and transmit data corresponding to the vehicle's speed, rates of acceleration and/or deceleration, braking, swerving, and the like). 

	 Regarding claim 14, Buentello further discloses the method, wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle  comprises an instruction to adjust a configuration of at least one of a camera, a microphone, an audible alarm, a communication system, or a dashboard display panel (col 3 lines 39-45 teaches response action(s) may include sending a communication to request that a fixed camera take pictures and gather data regarding the vehicle and its surroundings, and so forth).  Motivation to combine as indicated in claim 1.

 	Regarding claim 15, Marlow discloses a system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (Fig. 4):  a vehicle automation hub configured to communicate with a computer system of a vehicle associated with a property (col 5 lines 24-40 & Fig. 1 teaches Telematics device 113 may be configured to receive vehicle performance and/or operational data and environmental conditions data , telematics device 113 may include an on-board diagnostic (OBD) device adapter and may be connected to an OBD port of the vehicle 110 through which on-board computer 115 may be configured to transmit data to telematics device 113), vehicle data that indicates an attribute of the vehicle (col 8 lines 8-12 & Figs. 1, 2A, 4  teaches accident assessment analysis system 100 may include an accident assessment server 130 and  the analysis of the vehicular data, accident data, other known data.  Col 10 lines 62-67 at step 204, the accident assessment module 133b of accident assessment server 130 may identify whether vehicle 110 was involved in an accident, based on the vehicle operational data received by way of the communication interface(s) 132); determining, based on the vehicle data, a first condition of the vehicle at a first time; (Col 9 lines 39-43 teaches the accident assessment module 133b may have further instructions that direct and/or cause accident assessment server 130 to identify, based on the received vehicle  operational data, whether vehicle  110 has been involved in an accident, col 11 lines 1-10 & Fig. 2A  teaches accident assessment server 130 may receive vehicle operational data indicating that vehicle 110 has decelerated from 45 mph to 0 mph with high rotational velocity (e.g., swerving) and air bag deployment. Such data, when analyzed by the accident assessment module 133b of accident assessment server 130, may indicate that vehicle 110 has been involved in an accident). 
 	Marlow does not explicitly disclose obtaining, at a first data transfer rate and by a monitoring system when the vehicle is in a normal use mode, accessing a set of rules including a first rule indicating a vehicle condition, a timeframe of applicability, and one or more actions, wherein the one or more actions include transmitting, from the vehicle automation hub and to a monitoring system that is configured to monitor the property, additional vehicle data at a second data transfer rate, the second data transfer rate being higher than the first data transfer rate; selecting, from the set of rules, the first rule in response to  determining that the first condition of the vehicle satisfies the vehicle condition indicated by the first rule and that  the first time satisfies the timeframe of applicability indicated by the first rule; and transmitting, to the vehicle automation hub, an instruction to cause the vehicle automation hub to adjust  a configuration of one or more components of the vehicle. However, Buentello discloses  accessing a set of rules including a first rule indicating a vehicle condition, a timeframe of applicability, and one or more actions (Col 6 lines 54- Col 7 line 21  teaches analysis computing device 110  the which execute analysis module(s) 112 which include a rules engine 114 that applies a set of rule(s) 128 to the sensor data 108 to determine action(s) 116 to be performed. The rule(s)  126 may also indicate conditions under which action(s) 116 can be performed , Col 8 lines 17-26 teaches rules(s) 126 can set parameters for damage amounts and indicate whether action(s) 116 can be performed automatically for a cost within a certain range.  Rules(s) 126 may also specify the action(s) 116 to be performed, and whether such action(s) 116 can be performed automatically, based on other parameters such as location of the vehicle, time   of day, day of the week, and so forth. For example, automated maintenance action(s) 116 may be permitted between 8:00 a.m. and 6:00 p.m., but authorization can be sought outside that range of times ); selecting, from the set of rules, the first rule in response to  determining that the first condition of the vehicle satisfies the vehicle condition indicated by the first rule and that  the first time satisfies the timeframe of applicability indicated by the first rule (Col 10 lines 50-67 & Fig. 2  teaches of rule   set 126 for determining actions 116, according to implementations of the present disclosure. As shown in the example of FIG. 2, the rule (s)   126 may include any suitable number of rule.   Each rule  may specify one or more conditions 202, and one or more action(s) 204 to be performed if such condition(s) 202 are satisfied. Col 8 lines 17-26 teaches rule(s) 126 specify actions to be performed automatically based on other parameters such as time of the day); and transmitting, to the vehicle automation hub, an instruction to cause the vehicle automation hub to adjust  a configuration of one or more components of the vehicle.  (Figs. 1, 2, 3 & Col 7 lines 15-21,  teaches of actions(s) 116  action(s) 116 may include sending a communication over one or more networks to instruct an autonomous, or semi-autonomous repair vehicle to travel to the location of the vehicle to automatically initiate a repair of damaged components, and/or to automatically transport maintenance personnel to the vehicle to perform the repair, Col 7 line 63- col 8 line in-vehicle device 104 can send the sensor data 108 to the analysis computing device(s) 110, which analyze the data, identify the problem, and (e.g., automatically) perform an action 116 to correct the issue, such as dispatching maintenance personnel to the location of the vehicle 102 (e.g., as indicated in the sensor data 108) to put air in the tire, examine the tire for damage, replace the tire, and so forth.  Actions may also include determining the covered loss under an insurance policy and (e.g., automatically) initiating a claim for damage following an accident or other incident. Action(s) may also include identifying and contacting a repair shop to handle repairs to the vehicle. In some instances, the system may negotiate for repair cost, on behalf of the user, with repair shops (e.g., to get the best possible deal for the user). Col 10 lines 50-55 teaches and one or more action(s) 204 to be performed if such condition(s) 202 are satisfied). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow with the method for determining and performing actions associated with a vehicle based on an analysis of sensor data that describes a state of components of the vehicle of Buentello in order to provide a system in which automated concierge service to assist the user in maintaining the vehicle.
 	Marlow in view of Buentello  does not explicitly disclose obtaining, at a first data transfer rate and by a monitoring system when the vehicle is in a normal use mode, wherein the one or more actions include transmitting, from the vehicle automation hub and to a monitoring system that is configured to monitor the property, additional vehicle data at a second data transfer rate, the second data transfer rate being higher than the first data transfer rate. However Wahba discloses obtaining, at a first data transfer rate and by a monitoring system when the vehicle is in a normal use mode, wherein the one or more actions include transmitting, from the vehicle automation hub and to the monitoring system, additional vehicle data at a second data transfer rate, the second data transfer rate being higher than the first data transfer rate; (Col 15  lines 60-65 teaches sensor and location data can be sent to system 100 at a given transmission rate   that can be varied based on the occurrence of certain events or conditions. For example, the transmission rate   (or data rate  may be increased) if sampled sensor data suddenly changes in a manner that is consistent with a vehicle collision event & col 16 lines 16-35 further teaches the local monitoring logic 116 may detect an event that signifies a potential vehicle collision based on the sensor data and/or location data. As a response, one or both of the transmitting rate and the sampling rate can be overridden, prompting the provider device 102 and/or the service application 106 to send data to the remote servers of the system 100 at a different time from what would be expected based on the transmitting rate. After the system 100 detects a potential vehicle collision, the provider device 102 and/or the service application 106 can transmit the sensor data after a shortened period of time (e.g., after 5-15 seconds) instead of waiting a full iteration of the transmitting rate (e.g., 30 seconds). In other examples, the provider device 102 and/or the service application 106 can immediately transmit data to the remote servers of the system 100 after detecting an event that is determined to be a potential vehicle collision event). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow in view of Buentello with the method of transmit data increases based on the detection of event that signifies potential vehicle collision of Wahba in order to provide a system in which the  immediate response can further human safety, while minimizing the negative impact from vehicle collisions.

 	Regarding claim 16, Marlow in view of Buentello and Wahba discloses the system  of claim 15. Marlow further discloses: wherein the vehicle data that indicates the attribute of the vehicle comprises: braking data indicating a hard braking event; and acceleration data indicating a rapid deceleration (Col 10 lines 25-44 & Fig. 2A teaches vehicle operational data may include all of the items of the vehicle operational data listed above, or a portion of the vehicle operational data (e.g., velocity, rates of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like). The data indicating that the vehicle was involved in the accident includes one or more of an indication of airbag deployment, an indication of vehicle impact, a deceleration value above a first predetermined threshold, and/or a braking force value above a second predetermined threshold; wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises: determining, based on the braking data and the acceleration data, that the vehicle has likely experienced a collision; (Col 10 lines 25-43 teaches of the data indicating that the vehicle  was involved in the accident  includes one or more of an indication of a deceleration  value above a first predetermined threshold, and/or a braking  force value above a second predetermined threshold); 
 	Marlow in view of Wahba does not explicitly disclose and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle  comprises an instruction to activate a camera in the vehicle. However, Buentello discloses and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle  comprises an instruction to activate a camera in the vehicle (col 3 lines 39-45 teaches response action(s) may include sending a communication to request that a fixed camera take pictures and gather data regarding the vehicle and its surroundings, and so forth). Motivation to combine as indicated in claim 1.
 	Regarding claim 20, Marlow discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising (Col 3 lines 15-20): obtaining, by a monitoring system that is configured to monitor a property and from a vehicle automation hub configured to communicate with a computer system of a vehicle associated with the property (col 5 lines 24-40 & Fig. 1 teaches Telematics device 113 may be configured to receive vehicle performance and/or operational data and environmental conditions data , telematics device 113 may include an on-board diagnostic (OBD) device adapter and may be connected to an OBD port of the vehicle 110 through which on-board computer 115 may be configured to transmit data to telematics device 113, Fig. 4 & Col 15 lines 22-40 teaches The accident assessment computing device 401 may operate in a networked environment 400 supporting connections to one or more remote computers, such as terminals/devices 441 and 451. Accident assessment computing device 401, and related terminals/devices 441 and 451, may include devices installed in vehicles and/or homes, mobile devices that may travel within vehicles and/or may be situated in homes), vehicle data that indicates an attribute of the vehicle (col 8 lines 8-12 & Figs. 1, 2A, 4 teaches accident assessment analysis system 100 may include an accident assessment server 130 and the analysis of the vehicular data, accident data, other known data.  Col 10 lines 62-67 at step 204, the accident assessment module 133b of accident assessment server 130 may identify whether vehicle 110 was involved in an accident, based on the vehicle operational data received by way of the communication interface(s) 132; determining, based on the vehicle data, a first condition of the vehicle at a first time; Col 9 lines 39-43 teaches the accident assessment module 133b may have further instructions that direct and/or cause accident assessment server 130 to identify, based on the received vehicle  operational data, whether vehicle  110 has been involved in an accident, col 11 lines 1-10 & Fig. 2A  teaches accident assessment server 130 may receive vehicle operational data indicating that vehicle 110 has decelerated from 45 mph to 0 mph with high rotational velocity (e.g., swerving) and air bag deployment. Such data, when analyzed by the accident assessment module 133b of accident assessment server 130, may indicate that vehicle 110 has been involved in an accident). 
   	Marlow does not explicitly disclose  obtaining, at a first data transfer rate from a vehicle automation hub configured to communicate with a computer system of a vehicle associated with the property when the vehicle is in a normal use mode, accessing a set of rules including a first rule indicating a vehicle condition, a timeframe of applicability, and one or more actions, wherein the one or more actions include transmitting, from the vehicle automation hub and to the monitoring system, additional vehicle data at a second data transfer rate, the second data transfer rate being higher than the first data transfer rate; selecting, from the set of rules, the first rule in response to  determining that the first condition of the vehicle satisfies the vehicle condition indicated by the first rule and that  the first time satisfies the timeframe of applicability indicated by the first rule; transmitting, to the vehicle automation hub, an instruction to cause the vehicle automation hub to adjust  a configuration of one or more components of the vehicle. However, Buentello discloses accessing a set of rules including a first rule indicating a vehicle condition, a timeframe of applicability, and one or more actions (Col 6 lines 54- Col 7 line 21  teaches analysis computing device 110  the which execute analysis module(s) 112 which include a rules engine 114 that applies a set of rule(s) 128 to the sensor data 108 to determine action(s) 116 to be performed. The rule(s)  126 may also indicate conditions under which action(s) 116 can be performed , Col 8 lines 17-26 teaches rules(s) 126 can set parameters for damage amounts and indicate whether action(s) 116 can be performed automatically for a cost within a certain range.  Rules(s) 126 may also specify the action(s) 116 to be performed, and whether such action(s) 116 can be performed automatically, based on other parameters such as location of the vehicle, time   of day, day of the week, and so forth. For example, automated maintenance action(s) 116 may be permitted between 8:00 a.m. and 6:00 p.m., but authorization can be sought outside that range of times); selecting, from the set of rules, the first rule in response to  determining that the first condition of the vehicle satisfies the vehicle condition indicated by the first rule and that  the first time satisfies the timeframe of applicability indicated by the first rule ( Col 10 lines 50-67 & Fig. 2  teaches of rule   set 126 for determining actions 116, according to implementations of the present disclosure. As shown in the example of FIG. 2, the rule (s)   126 may include any suitable number of rule.   Each rule  may specify one or more conditions 202, and one or more action(s) 204 to be performed if such condition(s) 202 are satisfied. Col 8 lines 17-26 teaches rule(s) 126 specify actions to be performed automatically based on other parameters such as time of the day); transmitting, to the vehicle automation hub, an instruction to cause the vehicle automation hub to adjust  a configuration of one or more components of the vehicle (Figs. 1, 2, 3 & Col 7 lines 15-21,  teaches of actions(s) 116  action(s) 116 may include sending a communication over one or more networks to instruct an autonomous, or semi-autonomous repair vehicle to travel to the location of the vehicle to automatically initiate a repair of damaged components, and/or to automatically transport maintenance personnel to the vehicle to perform the repair, Col 7 line 63- col 8 line in-vehicle device 104 can send the sensor data 108 to the analysis computing device(s) 110, which analyze the data, identify the problem, and (e.g., automatically) perform an action 116 to correct the issue, such as dispatching maintenance personnel to the location of the vehicle 102 (e.g., as indicated in the sensor data 108) to put air in the tire, examine the tire for damage, replace the tire, and so forth.  Actions may also include determining the covered loss under an insurance policy and (e.g., automatically) initiating a claim for damage following an accident or other incident. Action(s) may also include identifying and contacting a repair shop to handle repairs to the vehicle. In some instances, the system may negotiate for repair cost, on behalf of the user, with repair shops (e.g., to get the best possible deal for the user). Col 10 lines 50-55 teaches and one or more action(s) 204 to be performed if such condition(s) 202 are satisfied). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow with the method for determining and performing actions associated with a vehicle based on an analysis of sensor data that describes a state of components of the vehicle of Buentello in order to provide a system in which automated concierge service to assist the user in maintaining the vehicle.
 	Marlow in view of Buentello  does not explicitly disclose obtaining, at a first data transfer rate and by a monitoring system when the vehicle is in a normal use mode, wherein the one or more actions include transmitting, from the vehicle automation hub and to the monitoring system, additional vehicle data at a second data transfer rate, the second data transfer rate being higher than the first data transfer rate. However Wahba discloses obtaining, at a first data transfer rate and by a monitoring system when the vehicle is in a normal use mode, wherein the one or more actions include transmitting, from the vehicle automation hub and to the monitoring system, additional vehicle data at a second data transfer rate, the second data transfer rate being higher than the first data transfer rate; (Col 15  lines 60-65 teaches sensor and location data can be sent to system 100 at a given transmission rate   that can be varied based on the occurrence of certain events or conditions. For example, the transmission rate   (or data rate  may be increased) if sampled sensor data suddenly changes in a manner that is consistent with a vehicle collision event & col 16 lines 16-35 further teaches the local monitoring logic 116 may detect an event that signifies a potential vehicle collision based on the sensor data and/or location data. As a response, one or both of the transmitting rate and the sampling rate can be overridden, prompting the provider device 102 and/or the service application 106 to send data to the remote servers of the system 100 at a different time from what would be expected based on the transmitting rate. After the system 100 detects a potential vehicle collision, the provider device 102 and/or the service application 106 can transmit the sensor data after a shortened period of time (e.g., after 5-15 seconds) instead of waiting a full iteration of the transmitting rate (e.g., 30 seconds). In other examples, the provider device 102 and/or the service application 106 can immediately transmit data to the remote servers of the system 100 after detecting an event that is determined to be a potential vehicle collision event). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow in view of Buentello with the method of transmit data increases based on the detection of event that signifies potential vehicle collision of Wahba in order to provide a system in which the  immediate response can further human safety, while minimizing the negative impact from vehicle collisions.

 	Regarding claim 21, Buentello further discloses the method, comprising: receiving, through a user interface of a computing device in communication with the monitoring system, user input specifying the vehicle condition, the timeframe of applicability, and the one or more actions of the first rule  (Col 6 line 63- col 7 line 5 teaches he rule(s) 126 may also indicate conditions under which action(s) 116 can be performed automatically, or whether user authorization is required prior to performing the action(s) 116. For example, the rule(s) 126 may indicate that maintenance may be performed without explicit re-authorization (e.g., in this instance) by the user for those repairs or maintenance that has an associated cost below a threshold amount (e.g., less than $100). The user, in such instances, may have previously agreed to such rule(s) when registering or signing up for the service, and/or when opting in to agree to the collection and analysis of the sensor data 108, Col 8 lines 17-26 rule(s) 126 can s indicate whether action(s) 116 can be performed automatically for a cost within a certain range. Rule(s) 126 may also specify the action(s) 116 to be performed, and whether such action(s) 116 can be performed automatically, based on other parameters such as location of the vehicle, time of day, day of the week, and so forth). Motivation to combine as indicated in claim 1.

 	Regarding claim 23, Buentello further discloses the method, wherein each rule of the set of rules has an activated or deactivated state specified by user input, the method comprising selecting the first rule based at least in part on the first rule having an activated state (col 6 lines 63-66  teaches of rule(s) 126 may also indicate conditions under which action(s) 116 can be performed automatically, or whether user authorization is required prior to performing the action(s) 116), col 8 lines 58- 65 teaches the rule(s) 126 may indicate when and/or if the notifications 118 are to be sent to the user, including when authorization is to be sought from the user prior to performing the action(s) 116. Rule(s) 126 may indicate whether notification is to be provided before, during, and/or after the action(s), and/or the parties to be notified (e.g., the driver, owner, driver's parents, etc.).Motivation to combine as indicated in claim 1.

 	Regarding claim 24, Buentello further discloses the method, wherein the set of rules includes rules for monitoring a plurality of vehicles including the vehicle (Fig. 1 & col 4 lines 12-15 teaches of  the environment may include one or more vehicles 102), each rule being applicable to one or more of the plurality of vehicles, the method comprising: selecting, from the set of rules, the first rule based at least in part on determining that the first rule is applicable to the vehicle (Col 6 lines 54-62 teaches analysis module(s) 112 include a rules engine 114 that applies a set of rule(s) 128 to the sensor data 108 to determine action(s) 116 to be performed). Motivation to combine as indicated in claim 1.

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow et al. (US 10,937,103 B1)  in view of Buentello et al. (US 10,977,881 B1) and Wahba et al. (US 9,934,625 B1) in further view of Loftus et al. (US 2017/0374324 A1) (IDS provided 09/07/2021).

 	Regarding claim 3, Marlow in view of Buentello and Wahba discloses the method of claim 1, Marlow in view of Buentello and Wahba does not explicitly disclose wherein the vehicle data that indicates the attribute of the vehicle comprises: microphone data indicating a sound of glass breaking; and speed data indicating that the vehicle is stationary; wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises: determining, based on the microphone data and the speed data, that the vehicle has likely experienced a break-in; and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle  comprises an instruction to activate an audible alarm of the vehicle. However Loftus discloses wherein the vehicle data that indicates the attribute of the vehicle comprises: microphone data indicating a sound of glass breaking; and speed data indicating that the vehicle is stationary (Figs. 1-2 sensors 102a, 102b microphones to record sound & Para[0023] & Fig. 3 teaches of vehicle doors and/or windows may detect a breakage of a window, Para[0018] & Figs. 1-2 teaches of local sensors to include speed sensors & Para[0023] & Fig. 3 teaches vehicle 200 is stopped in a parking lot 304 ); wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises: 55Attorney Docket No.: 22888-0330002 determining, based on the microphone data and the speed data, that the vehicle has likely experienced a break-in (Para[0022] – [0023] & Fig. 3 teaches vehicle 200 is stopped in the parking lot 304. The vehicle 200 detects an event such as the break-in or the hit-and-run. The vehicle 200 detects such an event via the local vehicle sensors 102. Sensors connected to the vehicle doors and/or windows may detect a breakage of a window); and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle  comprises an instruction to activate an audible alarm of the vehicle. (Para [0056] - [0057] & Figs. 1, 2, 6 teaches of the security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (a) begin recording with the local vehicle sensors 102, (b) activate a car alarm siren, (c) activate a horn, and/or (d) flash some or all of the lights).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow in view of Buentello and Wahba with the method of performing primary acquisition of listed objects, which lie within a computed focus region of Loftus in order to provide a system in which partially identified objects are recorded for providing recordings electronic to the address in an easy and effective manner.

 	Regarding claim 17, Marlow in view of Buentello and Wahba discloses the system of claim 1, Marlow in view of Buentello and Wahba does not explicitly disclose wherein the vehicle data that indicates the attribute of the vehicle comprises: microphone data indicating a sound of glass breaking; and speed data indicating that the vehicle is stationary; wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises: determining, based on the microphone data and the speed data, that the vehicle has likely experienced a break-in; and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle  comprises an instruction to activate an audible alarm of the vehicle.. However Loftus discloses wherein the vehicle data that indicates the attribute of the vehicle comprises: microphone data indicating a sound of glass breaking (Figs. 1-2 sensors 102a, 102b microphones to record sound & Para[0023] & Fig. 3 teaches of vehicle doors and/or windows may detect a breakage of a window); a and speed data indicating that the vehicle is stationary (Para[0018] & Figs. 1-2 teaches of local sensors to include speed sensors & Para[0023] & Fig. 3 teaches vehicle 200 is stopped in a parking lot 304 ); wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises: determining, based on  the microphone data and the speed data, that the vehicle has likely experienced a break-in; (Para[0022] – [0023] & Fig. 3 teaches vehicle 200 is stopped in the parking lot 304. The vehicle 200 detects an event such as the break-in or the hit-and-run. The vehicle 200 detects such an event via the local vehicle sensors 102. Sensors connected to the vehicle doors and/or windows may detect a breakage of a window); and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle  comprises an instruction to activate an audible alarm of the vehicle. (Para [0057] teaches the security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (b) activate a car alarm siren, (c) activate a horn). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow in view of Buentello and Wahba with the method of performing primary acquisition of listed objects, which lie within a computed focus region of Loftus in order to provide a system in which partially identified objects are recorded for providing recordings electronic to the address in an easy and effective manner.

11. 	Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow et al. (US 10,937,103 B1)  in view of Buentello et al. (US 10,977,881 B1) and Wahba et al. (US 9,934,625 B1) in further view of Brandmaier et al. (US 10,460,534 B1).

	Regarding claim 4, Marlow in view of Buentello and Wahba discloses  the method of claim 1. Marlow in view of Buentello and Wahba does not explicitly disclose wherein the vehicle data that indicates the attribute of the vehicle comprises: speed data indicating a vehicle speed that exceeds a threshold speed; wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises: determining, based on analyzing the speed data, that the vehicle is likely being recklessly operated; and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle  comprises an instruction to activate a communication system of the vehicle, wherein the communication system enables audio communication between a user of the monitoring system and an operator of the vehicle. However  Brandmaier discloses wherein the vehicle data that indicates the attribute of the vehicle comprises: speed data indicating a vehicle speed that exceeds a threshold speed; wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises: determining, based on analyzing the speed data, that the vehicle is likely being recklessly operated; (col 18 lines 8- 25 , lines 43-51 & Figs. 2-3 teaches the vehicle   driving data received from first vehicle  210 may be analyzed to determine if the driving data indicates reckless   or dangerous driving. This may be performed by extracting one or more parameters from the vehicle driving data received from first vehicle 210 and comparing each of the parameters to predetermined thresholds set for each of the parameters. The predetermined thresholds may have been previously set by the driver of first vehicle 210, may have been previously set by an interested party (such as an insurance provider) to a default value or to a value customized for a driver of the first vehicle 210, or may be dynamically based on the speed   limit or riskiness of the road on which first vehicle 210 is travelling. For example, a speed   of firs vehicle t 210 at time may be extracted from the vehicle driving data received from first vehicle 210 and compared to a predetermined speed   threshold. The vehicle driving data received from second vehicle  220 may be similarly analyzed); and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle  comprises an instruction to activate a communication system of the vehicle, wherein the communication system enables audio communication between a user of the monitoring system and an operator of the vehicle (col 31 lines 7- 32 If the driver of first vehicle 210 is to be warned of the driving behavior, processing may continue to step 505, where the set of warnings for the drivers is determined. Drivers may be given warnings via audio, visual, and/or tactile feedback. These may include, but are not limited to, an audio message, an audio alarm/beeping, flashing of lights within a car, flashing/lighting one or more LED alarm lights, vibrating the steering wheel, and the like. Different dangerous driving behaviors may be linked to different types of warnings. For example, if a driver is speeding excessively, the driver may be warned via an audio message). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident  and triggering of  Marlow in view of  Buentello and Wahba with the method configuring the warning setting within the accident analysis module such that all warnings are via audio feedback of Brandmaier in order to provide a  system retrieving driving, vehicle data, and individual data, such as faster response times and less dependence on network conditions when transmitting/receiving accident detection

 	Regarding claim 18, Marlow in view of Buentello and Wahba discloses  the system of claim 15: Marlow in view of Buentello and Wahba does not explicitly disclose wherein the vehicle data that indicates the attribute of the vehicle comprises: speed data indicating a vehicle speed that exceeds a threshold speed; 58Attorney Docket No.: 22888-0330002 wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises:  determining, based on the speed data, that the vehicle is likely being recklessly operated; and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle comprises an instruction to activate a communication system of the vehicle, wherein the communication system enables audio communication between a user of the monitoring system and an operator of the vehicle. However Brandmaier discloses   wherein the vehicle data that indicates the attribute of the vehicle comprises: speed data indicating a vehicle speed that exceeds a threshold speed; 58Attorney Docket No.: 22888-0330002 wherein determining, based on the vehicle data, the first condition of the vehicle at the first time comprises:  determining, based on the speed data, that the vehicle is likely being recklessly operated; (col 18 lines 8- 25 , lines 43-51 & Figs. 2-3 teaches the vehicle   driving data received from first vehicle  210 may be analyzed to determine if the driving data indicates reckless   or dangerous driving. This may be performed by extracting one or more parameters from the vehicle driving data received from first vehicle 210 and comparing each of the parameters to predetermined thresholds set for each of the parameters. The predetermined thresholds may have been previously set by the driver of first vehicle 210, may have been previously set by an interested party (such as an insurance provider) to a default value or to a value customized for a driver of the first vehicle 210, or may be dynamically based on the speed   limit or riskiness of the road on which first vehicle 210 is travelling. For example, a speed   of firs vehicle t 210 at time may be extracted from the vehicle driving data received from first vehicle 210 and compared to a predetermined speed   threshold. The vehicle driving data received from second vehicle  220 may be similarly analyzed); and wherein the instruction to cause the vehicle automation hub to adjust the configuration of the one or more components of the vehicle comprises an instruction to activate a communication system of the vehicle, wherein the communication system enables audio communication between a user of the monitoring system and an operator of the vehicle (col 31 lines 7- 32 If the driver of first vehicle 210 is to be warned of the driving behavior, processing may continue to step 505, where the set of warnings for the drivers is determined. Drivers may be given warnings via audio, visual, and/or tactile feedback. These may include, but are not limited to, an audio message, an audio alarm/beeping, flashing of lights within a car, flashing/lighting one or more LED alarm lights, vibrating the steering wheel, and the like. Different dangerous driving behaviors may be linked to different types of warnings. For example, if a driver is speeding excessively, the driver may be warned via an audio message).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident  and triggering of  Marlow in view of Buentello and Wahba with the method configuring the warning setting within the accident analysis module such that all warnings are via audio feedback of Brandmaier in order to provide a  system retrieving driving, vehicle data, and individual data, such as faster response times and less dependence on network conditions when transmitting/receiving accident detection.

Conclusion
13.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425